—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Goldstein, J.), rendered April 21, 1993, revoking a sentence of probation previously imposed by the same court (Calabretta, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of stolen property in the third degree and unauthorized use of a motor vehicle in the third degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which *493could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Thompson, Copertino, Krausman and Plorio, JJ., concur.